DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 1-11 in the reply filed on 3/31/2021 is acknowledged.  Claims 12-20 are withdrawn herein.
Claim Interpretation
The Examiner wishes to point out to applicant that claims 1-11 are directed towards an apparatus and as such will be examined under such conditions. The material worked upon or the process of using the apparatus is viewed as recitation of intended use and is given patentable weight only to the extent that structure is added to the claimed apparatus (Please see MPEP 2112.01 I and 2114-2115 for further details).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 9 and 10 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention.
Claims 9 and 10 recite the limitation "the at least one RF susceptor material".  There is insufficient antecedent basis for this limitation in the claim.  Claim 1 never 

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 8 and 10 are rejected under 35 U.S.C. 112(d), as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
There is no other manner in which to operate the apparatus of claim 1, and for it to properly work/produce a part, then to deposit the material then expose it to radiation.  Claim 8 is stating the obvious (obvious in layman terms) and does not further limit the apparatus of claim 1. 
Claim 10 does not further limit the apparatus of claim 1, since the entire purpose of the apparatus of claim 1 is to cure.  Thus stating at least partially curing does not further limit the apparatus of claim 1 since once the radiation occurs in the apparatus of claim 1 some degree of curing occurs.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5 and 7-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rothfuss et al (U.S. PGPub 2016/0200011; herein Rothfuss, already of record).  Regarding claim 1, Rothfuss teaches:
A printing system including at least one print head for printing layers of a three-dimensional part using a layer-based, additive manufacturing technique (Figure 1A, nozzle 100, paragraph 0037)
At least one thermally cross-linkable material introduced to and dispensed from the at least one print head, having at least one thermally cross-linkable polymeric material and an amount of at least one electromagnetic energy susceptor material (Figures 1A-1D, matrix material 110 with susceptor structures 120, paragraph 0037)
An electromagnetic energy generator to apply electromagnetic energy to the thermally cross-linkable material and at least one electromagnetic energy susceptor in the thermally cross-linkable material to cause heating of the at least one electromagnetic energy susceptor material and predetermined cross-linking of the at least one cross-linkable polymeric material (Figures 1B-1D, energy field source 130 with energy field 140, paragraph 0037)
The material worked upon and the intended use in claim 1 is not given weight since they do not add structure to the claim.  Since Rothfuss anticipates the claimed structure, then Rothfuss is capable of using the desired material and use the apparatus as intended.  
Regarding claim 2, Rothfuss teaches:
Further comprising a movement system to cause relative movement between the dispensed thermally cross-linkable material and the electromagnetic energy produced by the electromagnetic energy generator in at least one scanning direction (Figures 1B-1D and paragraph 0037, the energy field source 130 is scanned, thus there is relative movement by a movement system)
Regarding claims 3-5:
Claims 3-5 are related to the material worked upon by the apparatus, and since Rothfuss anticipates the structure of claim 1, then Rothfuss is capable of using such materials.  It is noted that Rothfuss can us nanoparticles and carbon nanotubes as the susceptor material (paragraphs 0013 and 0015).  Additionally, Rothfuss teaches 10 to 50 vol% susceptor (paragraph 0042), and depending on the materials used would more than likely fall within the claimed range.
Regarding claim 7:
Claim 7 is directed to the intended use of the apparatus, and since Rothfuss anticipates the structure of claim 1, then apparatus of Rothfuss is capable of being used in the desired manner.  Additionally, Rothfuss teaches uniform exposure in paragraph 0030.

Regarding claim 8:
Wherein a predetermined portion of the thermally cross-linkable material is exposed to the electromagnetic energy after being dispensed from the at least one print head (Figures 1A-1D, and as previously discussed the matrix is deposited first then exposed to the radiation)
Regarding claim 9:
Claim 9 is directed to the intended use of the apparatus, and since Rothfuss anticipates the structure of claim 1, then apparatus of Rothfuss is capable of being used in the desired manner.  Additionally, since Rothfuss teaches scanning the radiation source over the matrix material there is naturally exposure control occurring in the apparatus of Rothfuss.
Regarding claim 10:
Claim 10 is directed to the intended use of the apparatus, and since Rothfuss anticipates the structure of claim 1, then apparatus of Rothfuss is capable of being used in the desired manner.  Additionally, since the Rothfuss apparatus applies radiation then some degree of curing occurs.

Claims 1-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sweeney et al (WO 2015/130401; herein Sweeney).  Regarding claim 1, Sweeney teaches:
A printing system including at least one print head for printing layers of a three-dimensional part using a layer-based, additive manufacturing technique (Figure 29, extruder nozzle 2703)
At least one thermally cross-linkable material introduced to and dispensed from the at least one print head, having at least one thermally cross-linkable polymeric material and an amount of at least one electromagnetic energy susceptor material (Figure 29, printer filament 2902 is a carbon nanotube coated polymer filament, Abstract and paragraph 128)
An electromagnetic energy generator to apply electromagnetic energy to the thermally cross-linkable material and at least one electromagnetic energy susceptor in the thermally cross-linkable material to cause heating of the at least one electromagnetic energy susceptor material and predetermined cross-linking of the at least one cross-linkable polymeric material (Figure 29, paragraphs 128-136, a microwave input directs microwave radiation to the extruded material to heat the polymer due to the CNT interacting with the microwave radiation)
Regarding claim 2, Sweeney teaches:
Further comprising a movement system to cause relative movement between the dispensed thermally cross-linkable material and the electromagnetic energy produced by the electromagnetic energy generator in at least one scanning direction (paragraph 134, the coaxial applicator tip 2905 is attached to the nozzle, so it moves with the nozzle, thus there is a movement system in Sweeney that causes relative movement between the radiation source and the extruded material)
Regarding claims 3-5:
Claims 3-5 are related to the material worked upon by the apparatus, and since Sweeney anticipates the structure of claim 1, then Sweeney is capable of using such materials.  It is noted that Sweeney can us nanoparticles and carbon nanotubes as the 
Regarding claim 6, Sweeney teaches:
Wherein the electromagnetic energy generator moves with the at least one print head to irradiate the at least one thermally cross-linkable material just after being dispensed from the at least one print head (Figure 29, paragraph 134, the coaxial applicator tip 2905 is attached to the nozzle, so it moves with the nozzle, and irradiates after deposition)
Regarding claim 7:
Claim 7 is directed to the intended use of the apparatus, and since Sweeney anticipates the structure of claim 1, then apparatus of Rothfuss is capable of being used in the desired manner.  Additionally, Sweeney teaches uniform heating in paragraph 127.
Regarding claim 8:
Wherein a predetermined portion of the thermally cross-linkable material is exposed to the electromagnetic energy after being dispensed from the at least one print head (Figure 29, and as previously discussed the extruded is deposited first then exposed to the radiation)
Regarding claim 9:
Claim 9 is directed to the intended use of the apparatus, and since Sweeney anticipates the structure of claim 1, then apparatus of Sweeney is capable of being used in the desired manner.  Additionally, since Sweeney teaches scanning the radiation source over the matrix material there is naturally exposure control occurring in the 
Regarding claim 10:
Claim 10 is directed to the intended use of the apparatus, and since Sweeney anticipates the structure of claim 1, then apparatus of Sweeney is capable of being used in the desired manner.  Additionally, since the Sweeney apparatus applies radiation then some degree of curing occurs.
Regarding claim 11, Sweeney teaches:
Wherein the least one print head includes shielding to prevent exposure of the thermally cross-linkable material to the electromagnetic energy until after it is dispensed from the at least one print head (paragraph 133, shielding is used.  Also as seen in Figure 29, some form of shielding exists otherwise the radiation coming from the tip 2905 would interfere with the material as it is being extruded)
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to 
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Rothfuss, in view of Sweeney.  Regarding claim 6:
Rothfuss is silent to moving the radiation source and nozzle together.  In the same field of endeavor Sweeney teaches attaching the radiation source to the nozzle (paragraph 134).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to use the arrangement of Sweeney with the nozzle of Rothfuss, since doing so allows for localized heating of the material rather than global heating (paragraph 134)

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Rothfuss, in view of Schmidt (U.S. PGPub 2003/0083771).  Regarding claim 11:
Rothfuss is silent to the shielding of claim 11.  In the same field of endeavor Schmidt teaches shielding a nozzle from the radiation source (paragraph 0060)
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to use the shielding of Schmidt with the nozzle of Rothfuss, since the shielding prevents nozzle fouling and damage to the apparatus (paragraph 0060)

Claim Rejections - 35 USC § 101 and 115
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


35 U.S.C. 115(a) reads as follows (in part):
	
	An application for patent that is filed under section 111 (a) or commences the national stage 
	undersection 371 shall include, or be amended to include, the name of the inventor for any invention 	claimed in the application.

The present application possibly sets forth incorrect inventorship.  The instant application names Odom, Green, and Sweeney as the inventors.  However there is some question as to the inventorship based on WO 2015/130401, published 9/3/2015, with inventors Sweeney, Green, and Saed.  
As discussed above WO 2015/130401 anticipates claims 1-11.  So the question that arises is what Odom invented that differentiates claims 1-11 to WO 2015/130401.  Otherwise it appears the Saed should also be a named inventor on the instant application.  Applicant needs to provide information indicating showing what Odom contributed and that Saed did not contribute to the instant application.
Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY J KENNEDY whose telephone number is (571)270-7068.  The examiner can normally be reached on Mon-Fri 8am-6pm. Direct Fax 571-270-8068.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on 571-272-1130.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






	/TIMOTHY KENNEDY/           Primary Examiner, Art Unit 1743